Detailed action
Summary
1. The office action is in response to the A.NA filed on 12/20/2021.
2. Claims 1, 3-6, 8-14 and 16-20 are pending and has been examined.
3. The amendment filed on 9/10/2021 are entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
5. 	Claims 1, 3-6, 8-14 and 16-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a second resistor having a third resistor terminal and a fourth resistor terminal, the third resistor terminal coupled to the third cathode and the fourth cathode; a third resistor having a fifth resistor terminal and a sixth resistor terminal, the fifth resistor terminal coupled to the fourth resistor terminal and the fourth resistor terminal coupled to the fourth current terminal, the second current terminal, and the first resistor terminal; and a controller having a current sense input and a voltage sense input, the current sense input coupled to the second resistor terminal and the voltage sense input coupled to the fourth resistor terminal.”

Dependent claims 3-6 and 8-11 are allowable by virtue of their dependency.

Regarding claim 12. The prior art fails to teach “…a controller coupled to the second resistor terminal and to the anode, the controller configured to: measure a first voltage that corresponds to a first current flowing through the resistor and the diode, the first current having a first value in 

Dependent claims 13, 14 and 16 are allowable by virtue of their dependency.

Regarding claim 17. The prior art fails to teach “…a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the second current terminal and to the fourth current terminal, the second resistor terminal coupled to the first anode and to the second anode; and a controller coupled to the power factor correction circuit, the controller configured to: receive an input current of the power conversion system using the resistor; receive an input voltage of the power conversion system; and control the first GaN transistor and the second GaN transistor based on the input current and the input voltage.”

Dependent claims 18-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150263605 Alam hybrid resonant bridgeless A-DC power factor correction converter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
                                                                                                                                                                                                       /ADOLF D BERHANE/Primary Examiner, Art Unit 2838